DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Such claim limitation(s) is/are: 
- “contacting element” (generally elongate and extends radially from the shaft [0081]) in claims 1 and 24.
- “biasing device” (compliance spring [0080]) in claims 1 and 24
- “biasing element” (spring) in claim 17
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claims 1-3, 5-6, 11-19, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diggs, US 5,653,198, as evidenced by Stevens Jr., US 4,828,077.

Regarding Claim 1
Diggs discloses an actuation transmission apparatus (100) for actuating a component (78) of a switchable valve train device (10) of an internal combustion engine (11) (Diggs, Column 3, Lines 45-50, Figure 1), the apparatus comprising: a shaft (108) rotatable by an actuation source (102) (Diggs, Column 4, Lines 21-22, Figures 3-5); a contacting element (110) configured to contact the component (78) of the switchable valve train device (10) (Diggs, Column 4, Lines 21-35, Figures 3-5); and a biasing device (114) configured to bias the contacting element (110) rotationally with respect to the shaft (108) (Diggs, Column 4, Lines 30-35, Figures 3-5); wherein, in use, the biasing device (114) becomes biased by the shaft (108) when the actuation source (102) rotates the shaft (108) when the actuation source (102) does not actuate the component (78) of the switchable valve train device (10), via the contacting element (110), when the component (78) of the switchable valve train device (10) is not able to be actuated, the basing device (114) being configured to cause the contacting element (110) to actuate the component (78) of the switchable valve train device (10) when the component (78) of the switchable valve train device (10) becomes actuatable again (Diggs, Column 4, Lines 35-60, Figures 3-5). 
Stevens Jr. teaches that it is well known in the art for solenoids and springs to work in conjunction so that the spring is applied and electromagnetically released or alternatively be electromagnetically applied and spring released (Stevens Jr., Column 1, Lines 28-63). 


Regarding Claim 2
Diggs and Stevens Jr. teaches the system as rejected in Claim 1 above. Diggs further discloses that the biasing device (114) is a coil spring arranged around the shaft (108) (Diggs, Column 4, Lines 30-35, Figures 3-4). 

Regarding Claim 3
Diggs and Stevens Jr. teaches the system as rejected in Claims 1 and 2 above. Diggs further discloses that the actuation transmission apparatus (100) comprises a pre-load element (L, annotated Figure 6 of Diggs below) configured to transfer a torque from the shaft (108) to the coil spring (116) (Diggs, annotated Figure 6 below), the pre-load element (L) comprising a radial protrusion (P, annotated Figure 6 below), and a first end of the coil spring (116) contacts the protrusion (P) of the pre-load element and a second end of the coil spring (116) contacts the contacting element (110) to bias the contacting element (110) rotationally with respect to the shaft (108) (Diggs, annotated Figure 6 below).

    PNG
    media_image1.png
    342
    577
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 6 of Diggs

Regarding Claim 5
Diggs and Stevens Jr. teaches the system as rejected in Claim 1 above. Diggs further discloses that the contacting element (110) extends radially from the shaft (108) (Diggs, Column 4, Lines 21-25, Figures 3-4). 

Regarding Claim 6
Diggs and Stevens Jr. teaches the system as rejected in Claim 1 above. Diggs further discloses that the contacting element (110) defines a curved surface (112) configured to contact the component (78) via flange (88) of the switchable valve train component device (10) (Diggs, Column 4, Lines 21-35, Figures 3-4). 

Regarding Claim 11
Diggs and Stevens Jr. teaches the system as rejected in Claim 1 above. Diggs further discloses that the actuation transmission apparatus (100) comprises a plurality of the contacting element (110, 

Regarding Claim 12
Diggs and Stevens Jr. teaches a valve train assembly of an internal combustion engine (11), the valve train assembly comprising: the actuation transmission apparatus (100) according to claim 1; the actuation source (102); and the switchable valve train device (10) comprising the component (78) (Diggs, Column 2, lines 28-41 and Column 4, Lines 21-35, Figure 1). 

Regarding Claim 13
Diggs and Stevens Jr. teaches the system as rejected in Claim 12 above. Diggs further discloses that when the actuation source (102) rotates the shaft (108) when the actuation source (102) attempts to actuate the component (78) of the switchable valve train device (10), via the contacting element (110), when the component (78) of the switchable valve train device (10) is actuatable, the contacting element (110) is configured to actuate the component (78) of the switchable valve train device (10) immediately (Diggs, Diggs, Column 4, Lines 35-60, Figures 3-4).

Regarding Claim 14
Diggs and Stevens Jr. teaches the system as rejected in Claim 12 above. Diggs further discloses that the switchable valve train device (10) comprises a switchable rocker arm (10) (Diggs, Column 2, Line 28 – Column 3, Line 7, Figures 1-2). 

Regarding Claim 15
Diggs and Stevens Jr. teaches the system as rejected in Claims 12 and 14 above. Diggs further discloses that the switchable rocker arm (10) comprises a first body (15) and a second body (36), and the component (78) of the switchable rocker arm (10) comprises a latching arrangement comprising a moveable latch pin (80) configured to latch the first body (15) and the second body (36) together (Diggs, Column 2, Lines 42-63 and Column 3, Lines 45-50, Figures 1-2). 

Regarding Claim 16
Diggs and Stevens Jr. teaches the system as rejected in Claims 12 and 14-15 above. Diggs further discloses that the actuating latching arrangement (100) of the switchable rocker arm (10) comprises moving the latch pin (80) form an unlatched position in which the first body (15) and the second body (36) are unlatched so that the first body (15) and the second body (36) are moveable relative to one another, to a latched position in which the first body (15) and the second body (36) are latched together (Diggs, Column 3, Lines 46 – 64, Figures 1-4). 

Regarding Claim 17
Diggs and Stevens Jr. teaches the system as rejected in Claims 12 and 14-16 above. Diggs further discloses that the switchable rocker arm (10) comprises a biasing element (97) configured to bias the latch pin (80) towards the unlatched position (Diggs, Column 4, Lines 4-7, Figures 1-2). 

Regarding Claim 18
Diggs and Stevens Jr. teaches the system as rejected in Claims 12 and 14-15 above. Diggs further discloses that when the actuation source (102) rotates the shaft (108) when the actuation source (102) 

Regarding Claim 19
Diggs and Stevens Jr. teaches the system as rejected in Claims 12 and 14-15 above. Diggs further discloses that the switchable rocker arm (10) is configured such that, when the first body (15) and the second body (36) are unlatched, the switchable rocker arm (10) provides a first mode of operation (Diggs, Column 4, Lines 35-44, Figure 4), and when the first body (15) and the second body (36) are latched together by the latch pin (80), the switchable rocker arm (10) provides a second mode of operation (Diggs, Column 4, Lines 35-55, Figure 3). 

Regarding Claim 24
Diggs discloses a method of actuating a component (78) of a switchable valve train device (10) of an internal combustion engine (11) (Diggs, Column 3, Lines 45-50, Figure 1), the method comprising: rotating a shaft (108) so as to bias, when the component (78) of the switchable valve train device (10) is not able to be actuated, a biasing device (114) that biases a contacting element (110) rotationally with respect to the shaft (108), the contacting element (110) being configured to contact the component (78) of the switchable valve train device (10) (Diggs, Column 4, Lines 21-60, Figures 1, 3, and 4), wherein, in use, the biasing device (114) becomes biased by the shaft (108) when the actuation source (102) rotates the shaft (108) when the actuation source (102) attempts to actuate the component (78) of the switchable valve train device (10) (Diggs, Column 4, Lines 35-60, Figures 3-5), and wherein the biasing device (114) causes the contacting element (110) to actuate the component (78) of the switchable valve 
Stevens Jr. teaches that it is well known in the art for solenoids and springs to work in conjunction so that the spring is applied and electromagnetically released or alternatively be electromagnetically applied and spring released (Stevens Jr., Column 1, Lines 28-63). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the action of the solenoid and spring of Diggs so that the biasing device (spring) becomes biased by the shaft when the actuation source (solenoid) rotates the shaft when the actuation source (solenoid) attempts so actuate the component of the switchable valve train device, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

7.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diggs, US 5,653,198, as evidenced by Stevens Jr., US 4,828,077, in view of Martens et al., US 2016/0076439.

	Regarding Claim 7
	Diggs and Stevens Jr. teaches the system as rejected in claim 1 above. However, Diggs does not disclose that the actuation transmission apparatus comprises a lever mechanically coupled to the shaft and extending radially therefrom, the lever being rotatable, by the actuation source, about an axis of the shaft, so as to allow the shaft to be rotatable by the actuation source. 
	Martens teaches an actuation transmission apparatus that comprises a lever (4) mechanically coupled to a shaft (5) and extending radially therefrom, the lever (4) being rotatable, by an actuation source (electric actuator), about an axis of the shaft (5), so as to allow the shaft (5) to be rotatable by the actuation source (electric actuator) (Martens, [0030], Figure 1). 
. 

8.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diggs, US 5,653,198, as evidenced by Stevens Jr., US 4,828,077, in view of Gonzalez Delgado et al., US 2014/0013739.

Regarding Claim 20
Diggs and Stevens Jr. teaches the system as rejected in Claims 12, 14-15, and 19 above. Diggs further discloses that the second mode of operation occurs when the first body (15) and the second body (36) are latched together by the latch pin (80) (Diggs, Column 4, Lines 35-55, Figure 3). However, Diggs does not disclose that the second mode of operation comprises internal exhaust gas recirculation.
Gonzalez Delgado teaches a valve train assembly wherein a switchable rocker arm is configured such that, when the first body (78) and the second body (80) are unlatched, the switchable rocker arm provides a first mode of operation (no internal EGR), and when the first body (78) and the second body (80) are latched together by the latch pin (84), the switchable rocker arm provides a second mode of operation (providing internal EGR) (Gonzalez Delgado, [0024], Figures 4 and 5). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Diggs such that the second mode of operation comprises internal exhaust gas recirculation as is taught by Gonzalez Delgado as being well known in the art, in order to . 

9.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diggs, US 5,653,198, as evidenced by Stevens Jr., US 4,828,077, in view of Andrisani et al., US 2019/0120090.

Regarding Claim 21
Diggs and Stevens Jr. teaches the system as rejected in Claim 12 above. Diggs further discloses that the actuation source (102) is configured to rotate the shaft (108) (Diggs, Figure 5). However, Diggs does not disclose that the drive element is configured to rotate a drive rod about an axis of rotation of the drive rod. 
Andrisani teaches a valve train assembly in which an actuation source is configured to rotate a drive rod (C, annotated Figure 4f of Andrisani below) about an axis of rotation of the drive rod (C), in order to rotate the shaft (25) (Andrisani, Annotated Figure 4f below).
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Diggs such that the drive element is configured to rotate a drive rod (coupler) about an axis of rotation of the drive rod as is taught by Andrisani as being well known in the art, in order to couple the rotational energy of the drive element to the shaft. 

    PNG
    media_image2.png
    393
    497
    media_image2.png
    Greyscale

Figure 2: Annotated Figure 4f of Andrisani

Allowable Subject Matter
10.	Claims 9, 23, and 25-26 are allowed.

11.	The following is an examiner’s statement of reasons for allowance: 
	In the actuation transmission apparatus of Claim 25, the inclusion of:
“wherein the lever comprises one or more mechanical stopping features configured to restrict an extent of rotation of the lever about the axis of the shaft” was not found. 

	In the valve train assembly of Claim 26, the inclusion of:
“wherein the axis of rotation of the drive rod is perpendicular to an axis of rotation of the shaft” was not found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
12.	Applicant’s arguments, see pages 8-9, with respect to Drawing Objections have been fully considered and are persuasive.  The Drawing Objections have been withdrawn. 
Applicant’s arguments, see page 9, with respect to Claim Objections have been fully considered and are persuasive.  The Claim Objections have been withdrawn. 
Applicant’s arguments, see pages 11-12, with respect to claim rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The Claim Rejections under 35 U.S.C. 112(b) have been withdrawn. 
Applicant’s arguments, see pages 12-15, with respect to claim rejections under 35 U.S.C. 102 (Diggs) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pages 15-16, with respect to claim rejections under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565.  The examiner can normally be reached on Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746